


Exhibit 10.10
Evidence of Award
Long-term Incentive Plan
Performance-Based Restricted Stock Units


Throughout this Evidence of Award, we sometimes refer to Sprint Corporation (the
“Corporation”) and its subsidiaries as “we” or “us.”


1. Award of Restricted Stock Units
On <___________>, (the “Date of Grant”), the Section 16 Sub-Committee of the
Compensation Committee of the Board of Directors of the Corporation granted you
an Award of <_______> Restricted Stock Units (the “RSUs”) under the terms of the
Sprint Corporation 2015 Omnibus Incentive Plan (the “Plan”). Subject to the
terms and conditions of the Plan and this Evidence of Award, an RSU represents
the right for you to receive from us one share of Common Stock.


2. Performance Adjustment
Your RSUs are allocated equally among three annual performance periods
<_________________________> for which annual financial objective(s) are
determined by the Compensation Committee of the Board of Directors of the
Corporation, or a sub-committee thereof, at the beginning of each applicable
performance period. Subject to the discretion of the Board of Directors of the
Corporation, or a sub-committee thereof (excluding upward discretion with
respect to the Section 162(m) objective results, if applicable), the number of
RSUs allocable to an annual performance period will be adjusted as soon as
reasonably practicable following such annual performance period (the “Adjustment
Date”) by multiplying that number by a payout percentage (0% up through 200%)
based on achievement of that annual performance period’s objective(s, as
weighted) (the “Performance Adjustment”), with the remainder of RSUs allocated
to that performance period being forfeited.


3. Restriction Period
Subject to the terms and conditions of this Award, including the Performance
Adjustment, your RSUs will vest on the earlier of (a) the third anniversary of
the Date of Grant and (b) the date vesting is accelerated as described in
paragraph 4 below, conditioned on you continuously serving as our employee to
such date (the “Vesting Date”).


4. Acceleration of Vesting
Unvested RSUs may vest before the time at which they would normally become
vested - that is, the vesting of RSUs may accelerate. Your RSUs will vest, fully
and with the Performance Adjustment applied only to RSUs allocated to
performance periods ending on or before your Separation from Service except as
noted below, on your Separation from Service under the following circumstances:


Event
Condition for Vesting Acceleration
Death
Your death.
Disability
You have a termination of employment that constitutes a Separation from Service
under circumstances that make you eligible for benefits under the Sprint
Long-Term Disability Plan.
Change in Control Involuntary Termination
You have a termination of employment that constitutes a Separation from Service
during the CIC Severance Protection Period under circumstances that you receive
severance benefits under the Sprint Separation Plan (or its successor), the CIC
Severance Plan, or your employment agreement (if applicable).





--------------------------------------------------------------------------------






Non-Change in Control Involuntary Termination*
You have a termination of employment that constitutes a Separation from Service
other than during the CIC Severance Protection Period under circumstances that
you receive severance benefits under the Sprint Separation Plan (or its
successor) or your employment agreement (if applicable).*
Normal
Retirement*
You have any other termination of employment without Cause that constitutes a
Separation from Service on or after the later of your 65th birthday and the
second anniversary of the Date of Grant.*

*The number of your RSUs that vests is determined by (i) applying a percentage
equal to the ratio of (a) the portion of each annual period from
<__________________________________> (each, a “Service Period”) that you did not
incur a Separation from Service, over (b) the number of days in each such
Service Period, to the number of RSUs originally allocated to the performance
period ending during each respective Service Period (each, the “Vesting
Performance Period,” with the resulting number of RSUs for each Vesting
Performance Period being the “Applicable Vesting RSU Allocation”), and then (ii)
applying the Performance Adjustment for the applicable Vesting Performance
Period to the Applicable Vesting RSU Allocation, with the remainder of your RSUs
forfeited as of your Separation from Service.


Separation from Service is defined in the Plan. Generally, it means the last day
of your relationship with us as a common-law employee as reflected on our
payroll records.


CIC Severance Plan means the Sprint Change in Control Severance Plan, as it may
be amended from time to time, or any successor plan.


CIC Severance Protection Period is defined in the Plan. Generally, it means the
time period commencing on the date of the first occurrence of a “Change in
Control” and continuing until the earlier of (i) the 18-month anniversary of
such date or (ii) the Participant’s death. For purposes of the RSUs under this
Award, the CIC Severance Protection Period applies only with respect to a Change
in Control occurring after the Date of Grant.


5. Forfeiture of RSUs
You will forfeit as of your Separation from Service RSUs that are not vested
pursuant to the foregoing paragraphs.


6. Dividends
If cash dividends are paid on the Common Stock underlying your RSUs (as adjusted
under paragraph 2 if applicable and determined retrospectively), which you hold
on the dividend record date (the “Dividend RSUs”), you will receive a cash
payment equal to the amount of the dividend that would be paid on such Common
Stock, subject to the vesting provisions (including any applicable proration)
with respect to, and delivery at the same time as the shares underlying, your
RSUs.


If non-cash dividends are paid on the Common Stock underlying your Dividend
RSUs, the Board of Directors of the Corporation, or a sub-committee thereof, in
its sole discretion, may (1) adjust your RSUs as described in paragraph 10 of
this Evidence of Award, or (2) provide for distribution of the property
distributed in the non-cash dividend. The additional RSUs or property
distributed is subject to vesting provisions(including any applicable proration)
with respect to, and delivery at the same time as the shares underlying, the
original RSUs.




--------------------------------------------------------------------------------






7. Delivery Date; Market Value Per Share
The Delivery Date (the date as of which we distribute to you the Common Stock
underlying your RSUs, as adjusted if applicable) is the latest of the Vesting
Date, any applicable Adjustment Date(s), and the day after the Six-Month Payment
Delay if that delay applies to your RSUs. We calculate your taxable income on
the Delivery Date using the Market Value Per Share on the immediately preceding
trading day, but we use the average of the high and low reported prices of our
Common Stock instead of the closing price. We will distribute the Common Stock
as soon as practicable after the Delivery Date, but in no event later than 45
days after the Delivery Date. Six-Month Payment Delay is defined in the Plan to
mean the required delay in payment to a Participant who is a “specified
employee” of amounts subject to Section 409A of the Internal Revenue Code (the
“Code”) that are paid upon Separation from Service.


8. Transfer of your RSUs and Designation of Beneficiaries
Your RSUs represent a contract between the Corporation and you, and your rights
under the contract are not assignable to any other party during your lifetime
nor do they give you a preferred claim to any particular assets or shares of the
Corporation. Upon your death, shares of Common Stock underlying your RSUs will
be delivered in accordance with the terms of the Award to any beneficiaries you
name in a beneficiary designation or, if you make no designation, to your
estate.


9. Plan Terms
All capitalized terms used in this Evidence of Award that are not defined in
this Evidence of Award have the same meaning as those terms have in the Plan.
The terms of the Plan are hereby incorporated by this reference. The Plan is
available online on Sprint’s intranet.


10. Adjustment
In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation, spin-off,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.


11. Amendment; Discretionary Nature of Plan
This Evidence of Award is subject to the terms of the Plan, as may be amended
from time to time, except that the Award which is the subject of this Evidence
of Award may not be materially impaired by any amendment or termination of the
Plan approved after the Date of Grant without your written consent. You
acknowledge and agree that the Plan is discretionary in nature and may be
amended, cancelled, or terminated by us, in our sole discretion, at any time.
The grant of RSUs under the Plan is a one-time benefit and does not create any
contractual or other right to receive a grant of RSUs, other types of grants
under the Plan, or benefits in lieu of such grants in the future. Future grants,
if any, will be at the sole discretion of the Corporation, including, but not
limited to, the timing of any grant, the number of RSUs granted, the payment of
dividend equivalents, and vesting provisions.


12. Data Privacy
By accepting this Award, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us such information and data as we request in order to facilitate the grant of
the RSUs and the administration of the Plan; (ii) waive




--------------------------------------------------------------------------------




any data privacy rights you may have with respect to such information; and (iii)
authorize us to store and transmit such information in electronic form.


13. Governing Law
This Evidence of Award will be governed by the laws of the State of Delaware. No
shares of Common Stock will be delivered to you upon the vesting of the RSUs
unless our counsel is satisfied that such delivery will be in compliance with
all applicable laws.


14. Severability
The various provisions of this Evidence of Award are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.


15. Taxes
You are liable for any and all taxes, including withholding taxes, arising out
of this grant or the issuance of the Common Stock on vesting of RSUs. We are
authorized to deduct the amount of the tax withholding from the amount payable
to you upon settlement of the RSUs. We will withhold from the total number of
shares of Common Stock you are to receive a number of shares the value of which
is sufficient to satisfy any such withholding obligation at the minimum
applicable withholding rate. In addition, if you become subject to FICA (Social
Security or Medicare tax), but you are not yet entitled to delivery of the
shares of Common Stock underlying the RSUs, you hereby authorize us to withhold
the resulting FICA from other income payable to you.
16. Clawback
We may recover any compensation related to this Long-Term Incentive Plan award
to the extent the Board of Directors of the Corporation determines that the
value of that compensation is based on financial results or operating objectives
impacted by your knowing or intentional fraudulent or illegal conduct and that
such forfeiture or recovery is appropriate.


17. Entire Understanding
You hereby acknowledge that you have read the 2015 Omnibus Incentive Plan
Information Statement dated <__________> (the “Information Statement”) available
on Sprint’s intranet. To the extent not inconsistent with the provisions of this
Evidence of Award, the terms of the Information Statement and the Plan are
hereby incorporated by reference. This Evidence of Award, along with the
Information Statement and the Plan, contain the entire understanding of the
parties.


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933




